      Case 3:18-cv-00776-BAJ-RLB       Document 213     05/07/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  CHEVRON TCI, INC.                                                        CIVIL ACTION

  VERSUS

  CAPITOL HOUSE HOTEL MANAGER,                                    NO. 18-00776-BAJ-RLB
  LLC, ET AL.

                              RULING AND ORDER

      Before the Court is Plaintiff’s Motion In Limine To Exclude Extrinsic

Evidence From Defendants Regarding The Parties’ Agreements (Doc. 202).

The Motion is opposed. (Doc. 206). For the reasons stated herein, Plaintiff’s Motion is

GRANTED.

      I.     FACTS

      This case centers on a contractual dispute arising from a failed real estate

venture. Defendants Capitol House Hotel Manager, LLC (“Manager”), and The

Wilbur Marvin Foundation (“WMF”) (collectively, “Defendants”) sought to restore an

old, abandoned hotel in downtown Baton Rouge. (Doc. 110-1, ¶¶ 8–10;

Doc. 135, ¶¶ 8–10).

      To accomplish the rehabilitation and restoration of the Hotel, additional

capital was needed over and above conventional bank financing and other funding

sources. (Doc. 163-1, ¶ 2; Doc. 132-1, ¶ 2). The use of historic tax credits and

associated capital contributions, generated as a result of obtaining such credits, was

sought to bridge the gap between the total cost of the project and the sum that a

                                          1
       Case 3:18-cv-00776-BAJ-RLB           Document 213      05/07/21 Page 2 of 17




traditional lender would be willing to advance pursuant to a loan secured by a

mortgage. (Doc. 163-1, ¶ 2; Doc. 132-1, ¶ 2). On November 4, 2004, Plaintiff expressed

interest in investing in the “rehabilitation of the historic Capitol House Hotel in

Baton Rouge, Louisiana.” (Doc. 121-29).

       a. Entities Involved

       Gary J. Elkins, Esq. (“Elkins”), an attorney “specializing in tax credits

available through programs of the federal government,” was hired to assist in

securing financing. (Doc. 163-1, ¶ 3; Doc. 132-1, ¶ 3). In doing so, Elkins formed the

following LLCs: (1) Defendant Manager; (2) Capitol House Hotel Operating

Company, LLC (“Operator”); and (3) Capitol House Hotel Development Company,

LLC (“Owner”). 1 (Doc. 163-1, ¶¶ 1, 7; Doc. 132-1, ¶¶ 1, 7). Owner owned the real estate

and bricks and mortar of the Hotel. (Doc. 163-1, ¶ 8; Doc. 132-1, ¶ 8). Operator leased

the Hotel from Owner pursuant to a Master Lease Agreement, and owned the

furniture, fixtures, and equipment. (Doc. 163-1, ¶¶ 8, 40; Doc. 132-1, ¶¶ 8, 40).

Plaintiff and Manager, Defendant herein, became co-owners of Operator.

(Doc. 110-1, ¶ 20; Doc. 135, ¶ 20).

       b. Contracts in Place

       Operator filed its Articles of Organization and Initial Report with the

Louisiana Secretary of State on December 13, 2005. (Doc. 110-1, ¶ 23; Doc. 135, ¶ 23).

After more than one year of negotiations, the parties executed the relevant documents



1Manager is a subsidiary of Capitol House Hotel, L.L.C. (Doc. 110-1, ¶ 2; Doc. 135, ¶ 2;
Doc. 94-1). Capitol House Hotel, L.L.C. is a subsidiary of WMF. (Doc. 110-1, ¶ 2; Doc. 135, ¶ 2;
Doc. 94-1).

                                               2
       Case 3:18-cv-00776-BAJ-RLB            Document 213       05/07/21 Page 3 of 17




for the “Capitol House transaction” on December 29, 2005. (Doc. 132-1, ¶ 8;

Doc. 144, ¶ 8).

       On December 29, 2005, Plaintiff and Manager executed the Operating

Agreement for Operator, pursuant to which Plaintiff, as the “Investor Member,”

became the owner of 99.9% of the membership interests in Operator, and Manager,

as the “Managing Member,” became the owner of .1% of the membership interests in

Operator. (Doc. 163-1, ¶ 11; Doc. 132-1, ¶ 11).

       Also on December 29, 2005, Plaintiff and Manager executed a “Purchase

Agreement,” containing “put” rights in favor of Plaintiff, and “call” rights in favor of

Manager. 2 (Doc. 163-1, ¶ 10; Doc. 132-1, ¶ 10). On May 31, 2007 Plaintiff and

Manager executed an Amended and Restated Purchase Agreement (the “May 31

Amended Purchase Agreement”). The May 31 Amended Purchase Agreement was

subsequently amended multiple times. (Doc. 121-5). The Court has held that “the

parties are bound by the clear and unambiguous terms of the contracts they

voluntarily executed.” (Doc. 198, p. 19).

       Also relevant here, Plaintiff and WMF executed a Guaranty Agreement on

December 29, 2005, whereby WMF, as guarantor, guaranteed various obligations set

forth in the Purchase Agreement. (Doc. 163-1, ¶ 12; Doc. 132-1, ¶ 12; Doc. 121-3).

Similarly, the Court held that “WMF is bound by the Guaranty it signed.”



2 Generally, a “put option” is an “option to sell something (esp. securities) at a fixed price even
if the market declines; the right to require another to buy.” Option, Black's Law Dictionary
(11th ed. 2019). Generally, a “call option” is an “option to buy something (esp. securities) at a
fixed price even if the market rises; the right to require another to sell. — Often shortened to
call.” Option, Black's Law Dictionary (11th ed. 2019).
                                                3
      Case 3:18-cv-00776-BAJ-RLB        Document 213     05/07/21 Page 4 of 17




(Doc. 198, p. 26–27).

      c. Sale of Hotel

      During July and August 2012, Manager was “working on” selling the Hotel.

(Doc. 163-1, ¶ 23; Doc. 132-1, ¶ 23). On September 5, 2012, the Hotel was sold to a

third party. (Doc. 163-1, ¶ 38; Doc. 132-1, ¶ 38). To accomplish the sale, the Master

Lease between Owner and Operator had to be terminated. (Doc. 163-1, ¶ 39;

Doc. 132-1, ¶ 39). Plaintiff consented to the sale and to the termination of the Master

Lease. (Doc. 163-1, ¶ 39; Doc. 132-1, ¶ 39). Substantially all of Operator’s assets were

thereafter sold to the third-party purchaser of the Hotel. (Doc. 163-1, ¶¶ 40–41;

Doc. 132-1, ¶¶ 40–41).

      d. IRS Involvement

      The parties structured the historic tax credit financing through a two-tiered

transaction, wherein the tax credits available to Owner were passed from it to

Operator and then allocated to Plaintiff pursuant to a historic tax credit Pass-

Through Agreement. (Doc. 163-1, ¶ 13; Doc. 132-1, ¶ 13).

      In 2012, the United States Court of Appeals for the Third Circuit issued a

decision casting doubt on whether such structures qualified for historic tax credits.

See Historic Boardwalk Hall, LLC v. Comm’r, 694 F.3d 425 (3d Cir. 2012),

cert. denied, 133 S.Ct. 2734 (2013). In the same year, the IRS sent a Notice of

Proposed Adjustment (“NOPA”) to Manager’s power of attorney, KPMG, regarding

Operator’s federal taxes for the years 2006 through 2011, challenging Operator’s

partnership structure for tax purposes. (Doc. 110-1, ¶¶ 62–63; Doc. 135, ¶¶ 62–63;



                                           4
       Case 3:18-cv-00776-BAJ-RLB      Document 213     05/07/21 Page 5 of 17




Doc. 121-25).

      Elkins appeared at Manager’s Federal Rule of Civil Procedure 30(b)(6)

deposition and testified, on behalf of Manager, that the transaction at issue in this

case was a pre-Boardwalk structure, and the “[IRS] was “attacking pre-[Boardwalk]

transactions exactly like this” because the IRS “took the position that under this

structure [. . .], a tax credit investor that had everything guaranteed and everything

backstopped from the developer was not a partner in the partnership, did not have

up side potential or down side risk, that everything was capped and protected and

packaged.” (Doc. 120-4, p. 8). Separately, in an Affidavit, Elkins stated: “The issue

presented by the NOPAs was whether [Plaintiff] was a true partner with risk of loss

as presented by the structure of the deal that closed on December 29, 2005 . . .”

(Doc. 120-5, p. 5–6).

      During July and August 2012, around the time that Manager was “working on

selling the Hotel,” Plaintiff’s counsel, Holland & Knight, and KPMG were working on

a response to the June 4, 2012 NOPA. (Doc. 163-1, ¶¶ 23; 31; Doc. 132-1, ¶¶ 23; 31).

Manager hired Elkins to assist KPMG in the response to the June 4, 2012 NOPA on

behalf of Operator. (Doc. 163-1, ¶ 32; Doc. 132-1, ¶ 32). The parties ultimately sent

their response to the IRS on December 1, 2012. (Doc. 163-1, ¶ 31; Doc. 132-1, ¶ 31).

      Ultimately, the parties’ involvement with the Hotel effectively came to an end

when the Hotel was sold in 2012, along with the furniture, fixtures, and equipment.

(Doc. 163-1, ¶ 38, 40–41; Doc. 132-1, ¶ 38, 40–41). However, after this time, the

parties continued to regularly renew their May 31 Amended Purchase Agreement.



                                          5
       Case 3:18-cv-00776-BAJ-RLB         Document 213     05/07/21 Page 6 of 17




(See Doc. 121-5).

      II.     PROCEDURAL HISTORY

      On August 17, 2018, Plaintiff initiated this action against Defendants Manager

and WMF. (Doc. 1).

      On May 1, 2020, the parties filed their cross-Motions for Summary Judgment.

(Doc. 110; Doc. 163).

      On March 29, 2021, the Court issued a Ruling and Order on the parties’

Motions for Summary Judgment. (Doc. 198). The Court held that Defendants owe the

Put to Plaintiff in the sum of $2,347,138.60, plus interest; WMF is a Guarantor of the

Put; and Defendants owe Plaintiff a prorated Asset Management Fee in an amount

to be determined at trial for the year 2012. (Id. at p. 26).

      The following issues remain to be tried at the upcoming bench trial: (1) Priority

Returns—specifically, which years Priority Returns were or are owed, which years

Priority Returns were unpaid, whether the amount owed exceeded $366,293 during

relevant years, and whether Louisiana Revised Statutes § 12:1327(A) bars Priority

Returns owed to Plaintiff (Id. at p. 21); (2) Plaintiff’s Applicable Tax Rate in the

calculation of the Special Tax Distribution (Id. at p. 23); (3) attorney’s fees, interest,

and costs (Id. at p. 26); and (4) the amount of the prorated Asset Management Fee for

the year 2012 (Id.).

      III.    LEGAL STANDARD

      The party objecting to the admissibility of evidence bears the burden of

showing      that   the   evidence   is    inadmissible.   Lyondell     Chem.    Co.    v.



                                            6
      Case 3:18-cv-00776-BAJ-RLB        Document 213     05/07/21 Page 7 of 17




Occidental Chem. Corp., 608 F.3d 284, 295 (5th Cir. 2010).

      Louisiana law bars parol evidence to evaluate contractual intent “[w]hen the

words of a contract are clear and explicit and lead to no absurd consequences.”

Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 563 (5th Cir. 2005) (citing

La. Civ. Code art. 2046). Louisiana law does allow, however, for the admissibility of

parol evidence when the written agreement is manifestly incomplete and is not

intended to constitute the entire agreement between the parties. Condrey,

429 F.3d at 563 (citing United Invs. Life Ins. Co. v. Alexander, 662 So. 2d 831, 833

(La. App. 2d Cir. 1995); Edwards v. State of La. Through the Dep't of Corr.,

244 So. 2d 69, 72 (La. App. 1st Cir. 1971). Additionally, Louisiana Civil Code article

1848 provides:

      Testimonial or other evidence may not be admitted to negate or vary the
      contents of an authentic act or an act under private signature.
      Nevertheless, in the interest of justice, that evidence may be admitted
      to prove such circumstances as a vice of consent, or a simulation, or to
      prove that the written act was modified by a subsequent valid oral
      agreement.

Condrey, 429 F.3d at 563 (citing La. Civ. Code art. 1848).

      Thus, when the terms of a written agreement are susceptible to more than one

interpretation, or there is uncertainty or ambiguity as to its provisions, or the intent

of the parties cannot be ascertained from the language employed, parol evidence is

admissible to clarify the ambiguity or to show the intention of the parties.

Martin Expl. Co. v. Amoco Prod. Co., 637 So. 2d 1202, 1205 (La. App. 1st Cir. 1994);

writ denied, 644 So. 2d 1048 (La. 1994). Parol evidence may not be used, however, to

vary, alter or add to the terms of a written contract. Condrey, 429 F.3d at 563 (citing

                                           7
       Case 3:18-cv-00776-BAJ-RLB       Document 213     05/07/21 Page 8 of 17




Edwards, 244 So. 2d at 72).

       In the instant case, the Court previously held that “the parties are bound by

the clear and unambiguous terms of the contracts they voluntarily executed.”

(Doc. 198, p. 19).

       IV.    DISCUSSION

       Plaintiff argues that the “Court should prohibit the admission of any extrinsic

evidence attempting to contradict the terms of the parties’ unambiguous agreements

or to suggest that the agreements should be construed against Plaintiff.” (Doc. 202-1).

       Defendants respond that their pled affirmative defenses of estoppel require the

examination of parol evidence. (Doc. 206, p. 3). Defendants concede that the Court

held that the Seventh Amendment to the May 31 Amended Purchase Agreement is

effective, but assert that Plaintiff can be estopped from collecting on an enforceable

contract “based on the numerous grounds of estoppel that Defendants have asserted

that have yet to be decided.” (Id. at p. 4). Additionally, Defendants’ Opposition

references alleged oral agreements among the parties. (See generally id.).

       For the reasons set forth herein, the Court finds that extrinsic evidence is not

permissible to: (1) vary, alter, or add to the terms of the unambiguous contracts;

(2) suggest that the contracts at issue should be construed against Plaintiff;

(3) suggest unequal bargaining power among the parties; or (4) prove an alleged oral

agreement made outside of the Operating Agreement, May 31 Purchase Agreement,

or Amendments thereto.




                                           8
      Case 3:18-cv-00776-BAJ-RLB        Document 213    05/07/21 Page 9 of 17




      i. Extrinsic Evidence is Not Permitted to Avoid the Terms of the
         Unambiguous Contracts

      First, the Court has already found that “the parties are bound by the clear and

unambiguous terms of the contracts they voluntarily executed.” (Doc. 198, p. 19). The

May 31 Purchase Agreement provides that the Agreement will be construed in

accordance with Louisiana law. (Doc. 121-4, p. 5). Louisiana courts have held that

extrinsic evidence should not be permitted to avoid the terms of an unambiguous

contract. Campbell v. Melton, 2001-2578 (La. 5/14/02), 817 So. 2d 69, 72 (“We find

that the lower courts improperly admitted parol evidence to determine the parties'

intent regarding an unambiguous clause in the [] contract.”).

      Applying Louisiana law, the United States Court of Appeals for the

Fifth Circuit has held that “Parol evidence may not be used [] to vary, alter or add to

the terms of a written contract.” Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 563

(5th Cir. 2005) (internal citations omitted) (“[W]hen the terms of a written agreement

are susceptible to more than one interpretation, or there is uncertainty or ambiguity

as to its provisions, or the intent of the parties cannot be ascertained from the

language employed, parol evidence is admissible to clarify the ambiguity or to show

the intention of the parties.”). Because the contracts at issue here are clear and

unambiguous (See Doc. 198), the Court will not permit extrinsic evidence to vary,

alter, or add to the terms of the written contracts.




                                           9
      Case 3:18-cv-00776-BAJ-RLB           Document 213   05/07/21 Page 10 of 17




       ii. Extrinsic Evidence is Not Permitted to Suggest that the Contracts
       Should be Construed Against Plaintiff or to Prove Unequal Bargaining
       Power

       Second, Plaintiff argues that because the agreements are unambiguous, the

principle of construing ambiguity against the drafter of the agreement is inapplicable.

(Doc. 202-1, p. 5). Defendants respond that “the standard contracts should be

interpreted against [Plaintiff] as the drafter” because “[Plaintiff] is attempting to

confuse very clear language” and Plaintiff had a “uniquely strong bargaining position

in all of its deals.” (Doc. 206, p. 10).

       Because the Court has found that the contracts are not ambiguous, there is no

need to interpret the contracts against the drafter under Louisiana law. See

In re Katrina Canal Breaches Litig., 495 F.3d 191, 207 (5th Cir. 2007) (“If after

applying the other general rules of construction an ambiguity remains, the

ambiguous contractual provision is to be construed against the drafter, or, as

originating in the insurance context, in favor of the insured.”) (citing La. Civ. Code.

art. 2056 (“In case of doubt that cannot be otherwise resolved, a provision in a contract

must be interpreted against the party who furnished its text. A contract executed in

a standard form of one party must be interpreted, in case of doubt, in favor of the

other party.”)). Although Louisiana law provides that contracts should be construed

against the drafter in a case of doubt or ambiguity, yet no doubt or ambiguity exists

here, the Court will not permit extrinsic evidence to suggest that the contracts at

issue should be construed against Plaintiff.

       Additionally, the Court refers the Defendants to its Summary Judgment



                                             10
      Case 3:18-cv-00776-BAJ-RLB         Document 213     05/07/21 Page 11 of 17




Ruling:

       Finally, Defendants assert that Manager had an unequal bargaining
       position and continually relied on the fact that Plaintiff or its counsel
       drafted the documents at issue. (Doc. 144, ¶ 44; Doc. 141, p. 3). . . .

       Defendants do not argue that they did not consent to the agreement, but
       rather seek to avoid their obligations now that they appear to be
       dissatisfied with the outcome. See La. Civ. Code art. 1927. Here, the
       parties are bound by the clear and unambiguous terms of the contracts
       they voluntarily executed.

(Doc. 198, p. 19).

       Because Defendants do not raise the issue of adhesion or lack of consent,

extrinsic evidence regarding unequal bargaining power is irrelevant. See Aguillard

v. Auction Mgmt. Corp., 2004-2804 (La. 6/29/05), 908 So. 2d 1, 17–18 (“[W]e find

nothing sufficient to establish the defendants were in such a superior bargaining

position as to render the plaintiff a far weaker party or the contract adhesionary, nor

do we find anything in the document itself that would call into question the validity

of plaintiff's consent to the terms of the agreement as indicated by his signature.”);

see also Fed. R. Evid. 402. (“Irrelevant evidence is not admissible.”); (Doc. 9; Doc. 166).

Accordingly, the Court will not permit extrinsic evidence regarding alleged unequal

bargaining power among the parties.

       iii. Extrinsic Evidence is Not Permitted to Prove an Alleged Oral
       Agreement Made Prior to or Contemporaneous With a Written Contract

       Third, to the extent Defendants allege that a previous or contemporaneous oral

agreement varies the terms of the parties’ written agreement, Defendants’ argument

fails. (Doc. 206, p. 6–7). Louisiana courts have held that, “Because, as a matter of

substantive contract law, a prior agreement cannot have the effect of modifying a

                                            11
      Case 3:18-cv-00776-BAJ-RLB       Document 213    05/07/21 Page 12 of 17




later agreement, parol evidence that an oral agreement prior to a written contract

negated the written contract is not only not admissible but even if admitted is not

competent, in substantive law, to modify the later-signed written contract.” Ortolano

v. Snowizard Mfg., Inc., 476 So. 2d 359, 361 (La. Ct. App.), writ denied sub nom.

Ortolano v. Sno-Wizard Mfg., Inc., 479 So. 2d 922 (La. 1985).

      Additionally, the Fifth Circuit has held that according to Louisiana law,

attempts to prove the existence of a contemporaneous oral agreement do not fit within

the parol evidence exception. Condrey v. SunTrust Bank of Ga., 429 F.3d 556, 563

(5th Cir. 2005) (citing First Nat'l Bank of Jefferson Parish v. Campo, 537 So.2d 268,

270–71 (La. Ct. App. 1988) (“contemporaneous oral agreement or understanding

between the parties that is not made part of the written contract does not qualify as

such an exception [to the parol evidence rule].”)).

      Here, the parties entered into the Seventh Amendment to the May 31 Purchase

Agreement on February 24, 2015. (Doc. 121-5, p. 25). The Court will not permit

Defendants to introduce extrinsic evidence regarding an alleged oral agreement

entered into prior to or contemporaneous with the Seventh Amendment.

      iv. Integration or Merger Clause Negates the Legal Introduction of
      Extrinsic Evidence

      Finally, the Court will not permit extrinsic evidence regarding alleged oral

agreements entered into after the Seventh Amendment because of the parties’

integration or merger clause. Section 8(iv) of the May 31 Purchase Agreement

provides, “This Agreement . . . may not be modified, amended or terminated, except

by a written agreement between [Manager] and the [Plaintiff].” (Doc. 121-4, p. 5).

                                          12
      Case 3:18-cv-00776-BAJ-RLB        Document 213      05/07/21 Page 13 of 17




Although the parties subsequently amended the May 31 Purchase Agreement in

written form, the Seventh Amendment provides, “The Purchase Agreement remains

in effect except to the extent amended hereby.” (Doc. 121-5, p. 25). The

Seventh Amendment does not alter Section 8(iv) of the May 31 Purchase Agreement;

thus, this provision remains in effect. (See id. at p. 25–28).

      Additionally, Section 13.14 of the Operating Agreement provides: “This

Agreement, together with the other documents referred to herein, sets forth the entire

agreement between the parties regarding the subject matter hereof and no other

representations or agreements shall be effective unless in writing, containing a

specific reference to this Agreement and signed by the Members.” (Doc. 121-6, p. 84).

      These provisions constitute an integration or merger clause. An integration or

merger clause is “[a] contractual provision stating that the contract represents the

parties' complete and final agreement and supersedes all informal understandings

and oral agreements relating to the subject matter of the contract.” Caplan v.

Ochsner Clinic, L.L.C., 799 F. Supp. 2d 648, 652 (E.D. La. 2011) (citing Black's Law

Dictionary 880, 1079 (9th ed. 2009)).

      In Condrey v. SunTrust Bank of Georgia, the Fifth Circuit held, “By its very

definition, an integration or merger clause negates the legal introduction of parol

evidence; it is a ‘provision in a contract to the effect that the written terms may not

be varied by prior or oral agreements because all such agreements have been merged

into the written document.’” 3 429 F.3d 556, 564 (5th Cir. 2005) (citing Black’s Law


3 In Condrey, the Fifth Circuit examined the following contractual language and found the
contract to be fully integrated: “This agreement sets forth the entire agreement and
                                           13
      Case 3:18-cv-00776-BAJ-RLB      Document 213     05/07/21 Page 14 of 17




Dictionary 683 (6th ed. 1983)). There, the Court concluded that “Louisiana law bars

parol evidence in this case, where the contract is unambiguous and where a merger

clause confirms the intent of the parties that the contract be a fully integrated

document.” Id. at 566. “[B]ecause Louisiana contract law explains that integration

clauses must be given effect where the contract properly reflects the parties'

intentions, parol evidence must be excluded from this court's review in this case.”

Id. at 564.

      In Omnitech Int'l, Inc. v. Clorox Co., the Fifth Circuit precluded the use of

extrinsic evidence to prove alleged oral representations and subsequent oral

modifications because the disputed contract at issue contained a merger clause that

only allowed it to be modified in writing. The Court explained:

      The written agreements between the parties include an express
      integration clause, reflecting that the entire agreement between the
      parties had been reduced to writing in those instruments and that it can
      be modified only “by written agreement executed by authorized
      representatives of the parties hereto.” While we by no means interpret
      the merger clause, per se, to preclude any parol evidence as to other
      possible agreements and/or representations between the parties, the
      facts of the instant case compel a conclusion that the merger clause
      correctly reflected the parties' intentions and should thus be enforced as
      written.

11 F.3d 1316, 1328 (5th Cir. 1994). The merger clause in the instant case similarly

requires any modification to be made in writing. (Doc. 121-6, p. 84 (“no other

representations or agreements shall be effective unless in writing, containing a

specific reference to this Agreement and signed by the Members”)).



understanding between the parties as to the subject matter of this agreement and
acknowledges all prior discussions between them.” Condrey, 429 F.3d at 564.
                                         14
      Case 3:18-cv-00776-BAJ-RLB          Document 213   05/07/21 Page 15 of 17




      In Omnitech, the court did not admit parol evidence “because the merger clause

had defined the agreed-upon means by which the parties' obligations could be

modified,” as is true in the instant case. Water Craft Mgmt., L.L.C. v. Mercury Marine,

361    F.   Supp.    2d    518,    552     (M.D.   La.   2004),    judgment     entered,

No. CIV.A. 99-1031-B-M1, 2004 WL 3244168 (M.D. La. Oct. 1, 2004), and aff'd sub

nom. Water Craft Mgmt. LLC v. Mercury Marine, 457 F.3d 484 (5th Cir. 2006) (citing

Omnitech Int'l, Inc., 11 F.3d at 1328).

      Analyzing Omnitech, the Court recognized:

      Recently, the Fifth Circuit applied Omnitech in the context of a claim for
      detrimental reliance in Drs. Bethea v. St. Paul Guardian Ins. Co.,
      376 F.3d 399 (5th Cir. 2004). This decision did not deal directly with
      parol evidence or a breach of contract claim; however, it did use an
      integration clause to preclude claims for detrimental reliance and unjust
      enrichment. Drs. Bethea illustrates the importance that the
      Fifth Circuit places on only looking at a contract dispute in the
      context of the four corners of the document whenever the
      disputed document is an unambiguous, fully-integrated
      agreement. (emphasis added).

Id. (citing Talbert–Siebert Ent., Inc. v. Shell Oil Company, 1992 WL 119916, *2 (M.D.

La. 1992), aff'd, 995 F.2d 224 (5th Cir. 1993) (refusing to allow parol evidence when

“the integration clause [forbade] consideration of any oral agreement either before or

after execution of [the written agreement].”).

      The facts of the instant case compel a conclusion that the merger clause

correctly reflected the parties' intentions and should thus be enforced as written.

(See Doc. 198, the Court’s Summary Judgment Ruling enforcing the contract as

written). Additionally, the merger clause defined the agreed-upon means by which

the parties' obligations could be modified. (Doc. 121-6, p. 84 (“no other representations

                                            15
      Case 3:18-cv-00776-BAJ-RLB        Document 213     05/07/21 Page 16 of 17




or agreements shall be effective unless in writing, containing a specific reference to

this Agreement and signed by the Members”)). Accordingly, extrinsic evidence is not

permissible in this case.

      The Court’s holding in Water Craft Management, L.L.C. does not persuade

otherwise. 361 F. Supp. 2d at 552. There, the Court found that the presence of a

merger clause in a contract does not per se preclude the use of parol evidence. Id. The

Court relied on the “unique facts” of Water Craft Management, L.L.C. to find that

parol evidence was permissible, noting that “the court must look at the facts of the

individual case to determine if the merger clause ‘compel[s] a conclusion that [it]

correctly reflected the parties' intentions and should thus be enforced as written.’” Id.

(citing Omnitech Int'l, Inc., 11 F.3d at 1328). Here, the Court will enforce the clear

and unambiguous language of the contracts as written, including the merger clause.

      Accordingly, Plaintiff’s Motion in Limine is granted.

      V.     CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion in Limine (Doc. 202) is GRANTED.

      IT IS FURTHER ORDERED that Defendants are not permitted to introduce

extrinsic evidence to: (1) vary, alter, or add to the terms of the Operating Agreement,

May 31 Purchase Agreement, or Amendments thereto; (2) suggest that the contracts

at issue should be construed against Plaintiff; (3) suggest unequal bargaining power

among the parties; or (4) prove any alleged oral agreements outside of the Operating




                                           16
     Case 3:18-cv-00776-BAJ-RLB   Document 213    05/07/21 Page 17 of 17




Agreement, May 31 Purchase Agreement, and Amendments thereto.



                              Baton Rouge, Louisiana, this 7th day of May, 2021



                                   _____________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                    17
